Title: From Thomas Jefferson to Alexander Hamilton, 1 May 1793
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia May. 1. 1793.

When you mentioned to me yesterday that M. de Ternant proposed to apply for a sum of money, and founded himself on a letter of mine which gave him reason to expect it, I thought I could not have written such a letter, because I did not recollect it, and because it was out of the plan which you know had been adopted that when we furnished one sum of money we should avoid promising another. I have now most carefully examined all my letters to M. de Ternant, as far back as Mar. 7. 1792. the date of the first on the subject of furnishing money, and can assure you there is not a word, in one of them, which can be construed into a promise, express or implied, relative to the present subject, or which can have committed the government in the smallest degree to a departure from the rules it has laid down. I am equally confident that I have never said a word which could do it. Upon the ground therefore of any such commitment by me, the proposition will not be supported.
With respect to these applications in general, they were of course to pass through me: but I have considered them as depending too much on the arrangements of your department to permit myself to take and be tenacious of any particular ground, other than that whatever rule we adopt, it be plain and persevered in uniformly in all cases where the material circumstances are the same, so that we never refuse to one what has been done for another. It is, and ever has been my opinion and wish that we should gratify the diplomatic gentlemen in every way in which we can do it, without too great inconvenience or commitment of our own government. I think it our interest to do so; and am under this impression in the present case so much that I should readily concur, if it be the pleasure of the President, in reconsidering the rule adopted on a late occasion, and substituting any other consistent with our public duties, more adapted to the gratification of the diplomatic gentlemen, and uniformly to be applied where the material circumstances shall be the same: for it would reverse our aim were we to put ourselves in the case of disobliging one by refusing what we have done to gratify another. In these sentiments, I will hand to the President any application which M. de Ternant shall think proper to communicate to me in writing. I have the honor to be with great respect, Sir, Your most obedt. humble servt. 

Th: Jefferson

